Pee Cueiam.
Murphy Motor Freight Lines, Inc. (Murphy) appeals the district court’s decision affirming an order of the Minnesota Public Service Commission (PSC) granting Witte Transportation Company (Witte) a certificate of public convenience and necessity authorizing intrastate transportation of freight between Austin and Owatonna and the Twin Cities. We affirm.
A detailed review of the voluminous records and proceedings before the PSC is not necessary. We have carefully considered all of the evidence and considered all of the issues, but our scope of review is limited by Minn. St. 15.0425. We find nothing that would permit a determination that the decision of the district court affirming the order of the PSC is unsupported by substantial evidence in view of the entire record as submitted or that the decision is arbitrary or capricious.
We note that Murphy strongly attacks that part of the order which requires Witte to cancel certain arbitrary rates within 6 months of the date of the order. We fail to perceive any standing on the part of Murphy to raise this issue and therefore decline to pass on the merits of it.
Affirmed.
Me. Justice Peteeson took no part in the consideration or decision of this case.